Case 2:20-cv-00022-JPJ-PMS Document 28 Filed 01/22/21 Page 1 of 9 Pageid#: 147




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF VIRGINIA
                         BIG STONE GAP DIVISION

  JAMES E. PORCHIE,                                 )
                                                    )
                     Plaintiff,                     )      Case No. 2:20CV00022
                                                    )
  v.                                                )      OPINION AND ORDER
                                                    )
  ALERE TOXICOLOGY                                  )      By: James P. Jones
  SERVICES, INC.,                                   )      United States District Judge
                                                    )
                     Defendant.                     )

        Timothy W. McAfee, MCAFEE LAW FIRM, PLLC, Big Stone Gap, Virginia, for
 Plaintiff; R. Lucas Hobbs and Elizabeth Anne Bellamy, ELLIOTT LAWSON & MINOR,
 P.C., Bristol, Virginia, and Jason P. Bloom, HAYNES AND BOONE, LLP, Dallas, Texas,
 for Defendant.

       In this diversity case, the plaintiff, a State correctional officer, alleges that the

 State hired the defendant company to perform random drug testing for State

 employees and because of the defendant’s negligence, the testing yielded a false-

 positive result for the plaintiff’s sample, causing the plaintiff to be fired, resulting in

 loss of income and benefits. The defendant has moved to dismiss for failure to state

 a claim. For the reasons that follow, the motion will be granted.
Case 2:20-cv-00022-JPJ-PMS Document 28 Filed 01/22/21 Page 2 of 9 Pageid#: 148




                                             I.

       The Amended Complaint (“Complaint”) alleges the following facts, which I

 must consider as true solely for the purpose of deciding the Motion to Dismiss.1

 Fessler v. IBM Corp., 959 F.3d 146, 152 (4th Cir. 2020). The defendant, Alere

 Toxicology Services, Inc. (“Alere”), contracted with the Virginia Department of

 Corrections to drug test employees of that department. Plaintiff James E. Porchie

 worked as a correctional officer with the Virginia Department of Corrections,

 assigned to the Wallens Ridge State Prison in Big Stone Gap, Virginia. Porchie was

 selected for a random drug test as part of his employment. An employee of the

 Virginia Department of Corrections obtained an oral sample from Porchie for

 Alere’s analysis. Porchie’s sample was tested positive for cocaine by Alere. For

 that reason, he was terminated by the Department of Corrections, which resulted in

 a loss of his income and employer-provided medical insurance benefits.

       Porchie denied that he had used cocaine and disputed the adverse employment

 actions through an administrative proceeding.           As part of that process, an

 independent laboratory tested Porchie’s oral sample and reported that it was negative

 for cocaine. A state administrative hearing officer concluded that Alere’s test result



       1
          The case was initially brought in state court and timely removed by the defendant
 pursuant to this court’s subject-matter jurisdiction based on diversity of citizenship and
 amount in controversy. 28 U.S.C. §§ 1332(a), 1441(a). The Amended Complaint was filed
 following removal.
                                            -2-
Case 2:20-cv-00022-JPJ-PMS Document 28 Filed 01/22/21 Page 3 of 9 Pageid#: 149




 was a false-positive. The hearing officer reinstated Porchie’s employment and

 awarded him back pay, back benefits, and attorney’s fees. Although Porchie was

 exonerated by the independent lab results, he contends that false allegations of illegal

 drug use became pervasive among his peers and within the community.

       The Complaint alleges that Alere acted negligently in failing to develop

 proper protocols and training for the Department of Corrections personnel to gather

 samples, and for not utilizing state of the art protocols and equipment when handling

 samples. Porchie seeks compensatory and punitive damages.

       Alere argues that under Virginia law, Porchie does not have standing to bring

 a breach of contract claim and that the commonwealth’s economic loss doctrine and

 physical injury requirement foreclose recovery in negligence. Alere argues that even

 if Porchie’s claims were not foreclosed as matter of law, the Complaint does not

 contain sufficient factual allegations to support a breach of contract or negligence

 claim. Porchie counters that the Complaint satisfies current federal factual pleading

 requirements, and that I should certify the question of whether the legal duty asserted

 exists under Virginia law to the Supreme Court of Virginia.

       For the reasons hereafter explained, I find that based on the allegations in the

 Complaint, Virginia law clearly bars Porchie from pursuing his claim in contract or

 negligence. Thus, I need not decide whether the Complaint alleges sufficient facts

 or certify any legal question to the Supreme Court of Virginia.


                                           -3-
Case 2:20-cv-00022-JPJ-PMS Document 28 Filed 01/22/21 Page 4 of 9 Pageid#: 150




        The Motion to Dismiss has been fully briefed and is ripe for decision.2

                                             II.

        Although the Complaint does not specify causes of action, the allegations can

 be reasonably construed as pleading claims that sound in contract or negligence.

 However, Virginia law forecloses Porchie from pursuing either claim. He lacks

 standing to pursue a breach of the drug testing services contract between Alere and

 his employer because he has not plausibly alleged that he is a party, third-party

 beneficiary, or privy to that agreement. Moreover, he cannot maintain a negligence

 claim because he cannot show that he is entitled to damages. Simply put, Porchie

 has not stated a claim for which relief can be granted under Virginia law.

        A plaintiff must have standing to bring a breach of contract claim. Those with

 standing to sue for breach of contract include “the person to whom the promise was

 made,” “his privy,” or “any one for whose benefit the contract was made.” Ward v.

 Ernst & Young, 435 S.E.2d 628, 634 (Va. 1993) (internal quotation marks and

 citations omitted). But Porchie has not plausibly alleged that he is within these

 classes of persons who would have standing to sue for breach of a contract between

 Alere and his employer.



        2
           I will dispense with oral argument because the facts and legal contentions are
 adequately presented in the materials before the court and argument would not significantly
 aid the decisional process.


                                             -4-
Case 2:20-cv-00022-JPJ-PMS Document 28 Filed 01/22/21 Page 5 of 9 Pageid#: 151




       Porchie has not claimed that a promise was made to him or that he was a party

 to the contract for drug testing services. Nor has he plausibly alleged the right to sue

 as a third-party beneficiary. A third-party beneficiary may bring a breach of contract

 claim on the agreement if he can “show that the parties to the contract clearly and

 definitely intended it to confer a benefit upon him.” Pro. Realty Corp. v. Bender,

 222 S.E.2d 810, 812 (Va. 1976). Here, the Complaint does not contain sufficient

 factual allegations to infer that the Virginia Department of Corrections and Alere

 intended any contract for drug testing to confer a benefit to Porchie. The Complaint

 alleges that he “was among the group of employees that were entitled to the

 protections contained in the contractual agreement.” Am. Compl. ¶ 22, ECF No. 22.

 But this is far short from alleging that the contracting parties intended to benefit him.

 At most, the Complaint alleges that Porchie was an incidental third-party

 beneficiary, a person who has no right to sue for breach of the agreement.

 Copenhaver v. Rogers, 384 S.E.2d 593, 596 (Va. 1989) (“[A] person who benefits

 only incidentally from a contract between others cannot sue thereon.”). Thus,

 Porchie has not plausibly alleged that he has standing to bring a breach of contract

 as a party or third-party beneficiary.

       Additionally, the Complaint lacks factual allegations to infer that Porchie may

 sue on the contract as a privy. “Privies are persons connected together or having a

 mutual interest in the same action or thing, by some relation other than that of actual


                                            -5-
Case 2:20-cv-00022-JPJ-PMS Document 28 Filed 01/22/21 Page 6 of 9 Pageid#: 152




 contract between them.” Padgett v. Bon Air Realty Co., 143 S.E. 291, 293 (Va.

 1928) (internal quotation marks and citations omitted). Privity of contract may be

 established by factual allegations which, for example, plausibly allege that the

 defendant authorized its agent to enter a contract with the plaintiff. See Acordia of

 Va. Ins. Agency, Inc. v. Genito Glenn, L.P., 560 S.E.2d 246, 251 (Va. 2002). But

 Porchie has not alleged any principal-agent relationship between Alere and the

 Virginia Department of Corrections that would place him in contractual privity with

 Alere. The Complaint lacks factual allegations to suggest any other circumstances

 existed that would make Porchie and Alere privies. Thus, without factual allegations

 that he was a party, privy, or intended third-party beneficiary to the agreement,

 Porchie does not have standing to sue for breach of any contract between Alere and

 his employer for drug testing services.

       The Complaint alternatively attempts to plead a discernable claim in tort. As

 best construed, it alleges a claim for negligence, because it claims that Alere failed

 to use “ordinary care” and observe a “duty.” Am. Compl. ¶ 7, ECF No. 22. In any

 negligence claim, “proof of damages is an essential element and a plaintiff’s failure

 to prove it requires that the action be dismissed.” Manchester Oaks Homeowners

 Ass’n, Inc. v. Batt, 732 S.E.2d 690, 699 (Va. 2012). In addition to attorney’s fees,

 Porchie seeks to recover economic damages in the form of “temporary loss of

 income,” and emotional distress damages from “mental anguish” and


                                           -6-
Case 2:20-cv-00022-JPJ-PMS Document 28 Filed 01/22/21 Page 7 of 9 Pageid#: 153




 “embarrassment.” Am. Compl. ¶ 19, ECF No. 22. Based on the allegations included

 within and omitted from the Complaint, Virginia law precludes Porchie from

 recovering these damages.

       Under Virginia’s so-called economic loss rule, “privity of contract is an

 essential element” in “actions seeking damages for an economic loss resulting from

 negligent performance of a contractual commitment brought by a non-party to the

 contract.” Ward, 435 S.E.2d at 631. This is because “economic losses are not

 recoverable in tort; they are purely the result of disappointed economic

 expectations,” and so the “law of contracts provides the sole redress for such claims.”

 Id. at 632 (internal quotation marks and citation omitted). Thus, “Virginia law is

 clear that, absent privity of contract, economic losses cannot be recovered in a

 negligence action.” Beard Plumbing & Heating, Inc. v. Thompson Plastics, Inc.,

 152 F.3d 313, 316 (4th Cir. 1998). However, Porchie has not plausibly alleged

 privity, as explained above. This deficiency forecloses him from recovering lost

 income under a negligence theory. Id. In any event, Virginia’s rule against double

 recovery would bar Porchie from obtaining such damages, because the

 administrative process has already awarded him back pay for his lost income that

 flowed from Alere’s conduct. Dominion Res., Inc. v. Alstom Power, Inc., 825 S.E.2d

 752, 755 (Va. 2019) (“A fundamental principle of damages is that a plaintiff may

 not receive a double recovery for a single injury.”).


                                           -7-
Case 2:20-cv-00022-JPJ-PMS Document 28 Filed 01/22/21 Page 8 of 9 Pageid#: 154




          Porchie is likewise barred from recovering emotional distress damages

 because he does not allege physical impact. A plaintiff cannot recover for emotional

 distress “where conduct is merely negligent, not willful, wanton, or vindictive, and

 physical impact is lacking.” Hughes v. Moore, 197 S.E.2d 214, 219 (Va. 1973).

 Porchie does not contend that he suffered a physical impact when his oral sample

 was taken or at any other point. Additionally, the Complaint is wanting of plausible

 allegations from which to infer that Alere’s conduct was willful, wanton, or

 vindictive rather than simply negligent for breaching a duty of care. Merely alleging

 that Alere engaged in negligent conduct without also alleging that Porchie suffered

 a physical impact is insufficient to recover emotional distress damages under

 Virginia law. Id. Porchie’s inability to recover damages is fatal to his negligence

 claim. Manchester Oaks Homeowners Ass’n, Inc., 732 S.E.2d at 699.

       In sum, Virginia law prevents Porchie from pursuing a claim in contract

 because he lacks standing, and one in negligence because he cannot recover

 damages. Without an underlying cause of action, his derivative claim for punitive

 damages cannot survive. Roche v. Lincoln Prop. Co., 175 F. App’x 597, 606 (4th

 Cir. 2006) (unpublished) (stating that “if the defendant cannot be held liable for the

 underlying wrong, a plaintiff’s derivative claim for punitive damages is barred”).

 Thus, the Complaint does not state a claim for which relief can be granted and must

 be dismissed.


                                          -8-
Case 2:20-cv-00022-JPJ-PMS Document 28 Filed 01/22/21 Page 9 of 9 Pageid#: 155




                                       III.

       For the foregoing reasons, it is ORDERED that the defendant’s Motion to

 Dismiss Amended Complaint, ECF No. 24, is GRANTED.

       A separate judgment consistent with this Opinion and Order is being entered

 herewith.


                                              ENTER: January 22, 2021


                                              /s/ JAMES P. JONES
                                              United States District Judge




                                        -9-
